Exhibit 10.17A

April 18, 2001

 

ADDENNDUM NO. 4 TO LEASE AGREEMENT BETWEEN INDUSTRIAL
PROPERTIES OF THE SOUTH AS LESSOR
AND VERILINK CORPORATION (AS SUCCESSOR TO TXPORT, INC.) AS
LESSEE DATED JUNE, 1993 AND EFFECTIVE SEPTEMBER 22, 1993 AND HEREIN
AFTER REFERRED TO AS THE MASTER LEASE

 

As successor to TxPort, Inc., Verilink Corporation and Industrial Properties of
the South did execute a Lease Agreement for warehouse space at 129 Jetplex
Circle, Madison AL dated January 17, 1995 and was effective January 19, 1995.

See Exhibit 2-A dated June 18, 1997 showing area B.

This Addendum No. 4 to the above-referenced Lease is to extend the Lease on the
approximately 11,250 square feet of area B for the time period July 1, 2001
through June 30, 2002 at a rate of $3.50 per square foot per year or $3,281.25
payable monthly.

Lessee agrees to pay their pro rata share of utilities. Lessor is not obligated
to provide utilities to Lessee without reimbursement.

All other terms and conditions of the lease remain in effect.



Industrial Properties of the South By:


  Verilink Corporation


By:              /s/ Charlene B. Graham                           By:
               /s/ Ronald G. Sibold                                   Title:
          Managing Partner                                    Title:
            CFO                                                           
Date:           06/11/01                                                  
Date:             06/08/01                                                    


 

Prepared by:
Industrial Properties of the South
2903 Wall Triana Hwy., Suite 7
Huntsville, AL 35824

 